DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition and method of Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2022.
Applicant’s election without traverse of Group I (claims 1 – 6) in the reply filed on 10/6/2022 is acknowledged.  However, the composition of Group II (claims 7 – 13) are hereby rejoined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mosleh et al. (US 2016/0017253) in view of Kitamura et al. (CN 104812879A)
In regards to claim 1, Mosleh teaches a gelling nanofluid which comprises a base fluid and nanoparticles (abstract).  The composition can comprise a gelling surfactant effective to provide gelling at temperatures below 10ºC and wherein fluid is useful in industrial applications such as cutting fluids, machining fluids, etc. [0016, 0038].  The base fluid is a polar fluid, such as water, long chain alcohol, oil-in-water emulsions or mixtures [0023].  The composition can comprise a gelling agent such as sodium oleate which is present at from about 0.2 to about 2% in the composition [0027].  
In one embodiment, the gelling agent can be present in amounts to provide gelling at room temperature at about 20ºC while a lower concentration allows gelling at about 10ºC [0046].  While Mosleh allows for the use of long chain alcohols, surfactants, etc., in the composition, there is no specific recitation of hexadecanol (i.e., cetyl alcohol). 
Kitamura similarly teaches water-based metal working fluids such as an emulsion [0008]. The composition can comprise non-ionic surfactants such as hexadecanol (cetyl alcohol) at amounts of from 1 to 20% [0018, 0019].  Thus, it would have been obvious to persons of ordinary skill in the art at the time the claims were filed to have prepared the water-based metal working fluid such as emulsions of Mosleh to comprise the surfactants of Kitamura, such as cetyl alcohol and in the recited amounts, as Mosleh is drawn to similar fluids and since Kitamura teaches the surfactant is useful for similar composition.   Also, since use of surfactants for such fluids provides stability to emulsions, and since Mosleh allows for the use of long chain alcohols and surfactants, the addition of such ingredients would have been obvious.
In regards to claims 3 – 6, Mosleh in view of Kitamura teaches the composition having the claimed ingredients in the claimed amounts and wherein the concentration of the gelling agent allows gelling at higher temperatures as previously discussed.
In regards to claims 7, 9 – 13, Mosley in view of Kitamura teaches the composition having the claimed ingredients in the claimed amounts as previously stated.  Mosley teaches the composition can comprise nanoparticles such as molybdenum disulfide, nanodiamond etc., in amounts of from about 0.1 to about 5% by weight of the composition [0021, 0041].
In regards to claims 2, 8, Mosleh in view of Kitamura teaches the composition which can comprise alcohol base fluid and other ingredients but does not particularly recite the claimed ingredient.  Nishimoto et al. (JP 2007-302754A) teaches metal working fluid similar to the claims (abstract).  The composition can comprise an antifoaming agent in amounts of from 0.001 to 50% such as 2-hexyl-1-decanol or 2-octyl-1-dodecanol etc., according to the claims [0018 – 0020].  It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the alcohol antifoaming agent of Nishimoto and in the recited amounts to provide similar improvement in antifoaming in the composition of Mosleh, as Nishimoto and Mosley are similar compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771